DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hector Agdeppa on 4/9/2021.
Regarding Claim 15 the applicant has amended the claim as follow,
Lines 16 replace “output to a plurality of sources” with “output to a plurality of respective sources of the plurality of video streams”.  

				REASONS FOR ALLOWANCE
2.	Claims 1-2, 5-16, and 19-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
3.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: Sheneemann (Pub. No. US 20180190377) and Zhang et al. (Pub. No. US 20120127170).
bin packer communicatively coupled with the processor to combine the plurality of active regions to produce a multi-batch of an individual slice, wherein the multi-batch of the individual slice is a batch including the plurality of active regions that is processed at once a result of the processing being split into a plurality of outputs that are sent to a plurality of respective sources of the plurality of video streams. 
	Independent claims 8 and 15, are allowed for the same reasons as claim 1.
	Dependent claims 2, 5-7, 8-14, 16, 19, and 20 are allowed for being dependent on claims 1, 8, and 15. 
 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666